DETAILED ACTION
This communication is response to the application filed 11/23/2020. Claims 1-30 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 10-12, 14, 15, 19-21, 23, 24, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Enhancement on multi-beam operation” by Huawei et al. (hereafter Huawei), see submitted IDS dated 08/25/2021.

Regarding claim 1, Huawei discloses a method of wireless communication performed by a user equipment (UE), comprising: 
transmitting, to a base station, information indicating a capability of the UE to support a simultaneous beam update across multiple component carriers (see Huawei, page 5, section 2.3: otherwise, it is always needed to indicate spatial relations if there are some changes on DL TCIs, which is actually redundant, especially for those UEs with limited capability which can support only one active beam for both DL reception and UL transmission; page 5, section 2.5: improve UE capability reporting in Rel-15, UE capability for beam management is captured in TS 38.306, TS 38.331 and TR 38.822. To solve this issue, some improvement can be done by letting the UE additionally reports the max number of SSB/CSI-RS resources across all CCs with a slot, say MB_3. With additional UE capability reporting, UE can report 8 for MB 1, MB 2, and MB 3 and gNB would understand that this UE is capable to handle 8 CSI-RS resources within a slot, regardless of 1Tx and 2Tx, which helps the gNB for better scheduling decision); 
receiving, from the base station, a beam update command identifying a component carrier configured for the UE based at least in part on the capability of the UE to support the simultaneous beam update across multiple component carriers (see Huawei, page 5, section 2.4: Reduce signaling redundancy for multiple CCs in Rel-15, both DL and UL beam indication like TCI and SpatialRelationsInfo contain CC/BWP ID and reference signal, which suggest reference signals on one CC/BWP can be used as the QCL references for the PDCCH/PDSCH/PUCCH DMRS and CSI-RS/SRS on another CC/BWP. When cross carrier QCL relationship holds (it is worth mentioning that 
 applying the beam update command to one or more component carriers based at least in part on the component carrier identified in the beam update command (see Huawei, page 5, section 2.4: …. UE should be able to adjust the activated and selected TCIs and spatial relations for all other related CCs).

Regarding claim 2, Huawei discloses the method of claim 1, wherein the information indicating the capability of the UE to support the simultaneous beam update across multiple component carriers indicates whether the UE supports a simultaneous transmission configuration indication (TCI) state update across multiple component carriers (see Huawei, page 5, sections 2.3-2.5: discloses capability information corresponding to the TCI configuration).

Regarding claim 3, Huawei discloses the method of claim 2, wherein the beam update command identifies a TCI state to be simultaneously activated across multiple 

Regarding claim 5, Huawei discloses the method of claim 1, wherein the information indicating the capability of the UE to support the simultaneous beam update across multiple component carriers indicates whether the UE supports a simultaneous spatial relation update for an uplink transmit beam across multiple component carriers (see Huawei, page 5, sections 2.3 and 2.4: discloses the indication of spatial relation information).

Regarding claim 6, Huawei discloses the method of claim 5, wherein the beam update command identifies a spatial relation to be simultaneously activated across multiple component carriers for an uplink transmit beam associated with one or more of an aperiodic or semi-periodic sounding reference signal based at least in part on the UE supporting the simultaneous spatial relation update across multiple component carriers (see Huawei, page 5, section 2.5 and page 6, table 1: discloses the use of aperiodic or semi-persistent sounding reference signals).

Regarding claim 10, Huawei discloses a method of wireless communication performed by a base station, comprising: 

 transmitting, to the UE, a beam update command identifying a component carrier configured for the UE based at least in part on the capability of the UE to support the simultaneous beam update across multiple component carriers (see Huawei, page 5, section 2.4: Reduce signaling redundancy for multiple CCs in Rel-15, both DL and UL beam indication like TCI and SpatialRelationsInfo contain CC/BWP ID and reference signal, which suggest reference signals on one CC/BWP can be used as the QCL references for the PDCCH/PDSCH/PUCCH DMRS and CSI-RS/SRS on another CC/BWP. When cross carrier QCL relationship holds (it is worth mentioning that cross carrier QCL relationship does not always hold, as shown in our companion paper 3), it is a low-overhead mechanism to train beams on one CC and apply the beams on other 

Regarding claim 11, Huawei discloses the method of claim 10, wherein the information indicating the capability of the UE to support the simultaneous beam update across multiple component carriers indicates whether the UE supports a simultaneous transmission configuration indication (TCI) state update across multiple component carriers (see Huawei, page 5, sections 2.3-2.5: discloses capability information corresponding to the TCI configuration).

Regarding claim 12, Huawei discloses the method of claim 11, wherein the beam update command identifies a TCJ state to be simultaneously activated across multiple component carriers for a downlink receive beam associated with one or more of a physical downlink control channel or a physical downlink shared channel based at least in part on the UE supporting the simultaneous TCI state update across multiple component carriers (see Huawei, page 5, section 2.4: discloses the TCI state corresponding to a PDCCH or PDSCH).

Regarding claim 14, Huawei discloses the method of claim 10, wherein the information indicating the capability of the UE to support the simultaneous beam update across multiple component carriers indicates whether the UE supports a simultaneous spatial relation update for an uplink transmit beam across multiple component carriers (see Huawei, page 5, sections 2.3 and 2.4: discloses the indication of spatial relation information).

Regarding claim 15, Huawei discloses the method of claim 14, wherein the beam update command identifies a spatial relation to be simultaneously activated across multiple component carriers for an uplink transmit beam associated with one or more of an aperiodic or semi-periodic sounding reference signal based at least in part on the UE supporting the simultaneous spatial relation update across multiple component carriers (see Huawei, page 5, section 2.5 and page 6, table 1: discloses the use of aperiodic or semi-persistent sounding reference signals).

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 11. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 11.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 12. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 12.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 14. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 14.

Regarding claim 30, it is rejected for the same reasons as set forth in claim 15. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7-9, 13, 16-18, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Enhancement on multi-beam operation” by Huawei et al. (hereafter Huawei), see submitted IDS dated 08/25/2021.

Regarding claim 4, Huawei discloses the method of claim 2, but does not explicitly disclose wherein the information indicating the capability of the UE to support the simultaneous beam update across multiple component carriers indicates a maximum number of component carrier lists that can be configured for the UE to support the simultaneous TCI state update across multiple component carriers.
However, since Huawei discloses indicating the capability of the UE to support the simultaneous beam update across multiple component carriers to support the simultaneous TCI state update across multiple component carriers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate a maximum number of component carrier lists to support the simultaneous TCI state update across multiple carriers based on user design 

Regarding claim 7, Huawei discloses the method of claim 5, but does not explicitly disclose wherein the information indicating the capability of the UE to support the simultaneous beam update across multiple component carriers indicates a maximum number of component carrier lists that can be configured for the UE that support the simultaneous spatial relation update across multiple component carriers.
Since Huawei discloses receiving information indicating the capability of the UE to support the simultaneous beam update across multiple component carriers to support the simultaneous spatial relation update across multiple component carriers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an indication of a maximum number of component carrier lists that can be configured for the UE that support the simultaneous spatial relation update across multiple component carriers based on user design preference to achieve efficient simultaneous beam update procedure in the communication system.

Regarding claim 8, Huawei discloses the method of claim 5, but does not explicitly disclose wherein the information indicating whether the UE supports the simultaneous spatial relation update across multiple component carriers applies only to component carriers associated with one or more of a millimeter wave frequency range or a time division duplexing configuration.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the information indicating whether the UE supports the simultaneous spatial relation update across multiple component carriers applies only to component carriers associated with one or more of a millimeter wave frequency range or a time division duplexing configuration based on user design preference since it is well-known to perform this teaching as evidenced by US Pub. 2021/0105780 (see ¶ 0234; ¶ 0308: the different frequency bands may include a super high frequency (SHF) (e.g., 2.NRHz, NRhz) band, and a millimeter wave (e.g., 60 GHz) band; ¶ 0341).

Regarding claim 9, Huawei discloses the method of claim 1, but does not explicitly disclose wherein the one or more component carriers to which the beam update command is applied include multiple component carriers in a component carrier list that includes the component carrier identified in the beam update command based at least in part on the UE supporting the simultaneous beam update across multiple component carriers.


Regarding claim 13, it is rejected for the same reasons as set forth in claim 4.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2021/0105780 to JIN et al. discloses supporting simultaneous transmission and reception to multiple transmission and reception points in next generation mobile communication system.
US Pub. 2019/0098586 to AKKARAKARAN et al. discloses process of beam switching command.
US Pub. 2019/0081687 to SADIQ et al. discloses beam recovery procedure using a second component carrier.
US Pub. 2016/0337916 to Deenoo et al. discloses 3GPP MMW access link system architecture.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464